FILED
                             NOT FOR PUBLICATION                            JUN 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANDRES PULIDO-PULIDO, a.k.a.                     No. 12-73354
Andres Pulido, Jr.,
                                                 Agency No. A028-720-041
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Andres Pulido-Pulido, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen deportation

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Avagyan v. Holder, 646 F.3d
672, 674 (9th Cir. 2011). We deny in part and dismiss in part the petition for

review.

       The agency did not abuse its discretion by denying as untimely Pulido-

Pulido’s motion to reopen based on his claim of ineffective assistance of counsel.

Pulido-Pulido filed the motion more than 21 years after his deportation order

became administratively final. See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

§ 1003.23(b)(1). Pulido-Pulido also did not establish that his motion qualified for

equitable tolling of the filing deadline, where his former attorney’s representation

during his 2007-2008 removal proceedings did not prevent him from timely filing

his motion to reopen his separate 1989 deportation proceedings in which he

appeared pro se. See Avagyan, 646 F.3d at 679 (“[A] petitioner is entitled to

equitable tolling of the deadline ‘during periods when a petitioner is prevented

from filing because of a deception, fraud, or error.’” (citation omitted)); Mendez-

Alcaraz v. Gonzales, 464 F.3d 842, 845 (9th Cir. 2006) (“Tolling requires that ‘[the

movant’s] ignorance of the limitations period was caused by circumstances beyond

the party’s control . . . .’” (citation omitted)).

       In light of this disposition, we need not consider Pulido-Pulido’s compliance

with the procedural requirements for filing a claim of ineffective assistance of


                                              2                                  12-73354
counsel or his eligibility for registry. See Simeonov v. Ashcroft, 371 F.3d 532, 538

(9th Cir. 2004) (“As a general rule courts . . . are not required to make findings on

issues the decision of which is unnecessary to the results they reach.”).

      We lack jurisdiction to review the agency’s refusal to exercise its sua sponte

authority to reopen Pulido-Pulido’s case. See Minasyan v. Mukasey, 553 F.3d
1224, 1229 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    12-73354